UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 11-5089


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

MARK LOMAX,

                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:10-cr-00145-WMN-1)


Submitted:    August 23, 2012                 Decided:   August 30, 2012


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Lauren E. Case, Staff
Attorney,   Greenbelt,  Maryland,   for   Appellant.     Rod J.
Rosenstein, United States Attorney, Debra L. Dwyer, Assistant
United States Attorney, Gerald A. A. Collins, Special Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A   jury    convicted     Mark        Lomax   of     three    counts     of

interference with commerce by robbery, in violation of the Hobbs

Act,    18    U.S.C.    § 1951    (2006).         The   district    court     sentenced

Lomax    to    240     months’    imprisonment.          Lomax     timely     appealed,

challenging       the    sufficiency     of       the   evidence        supporting    his

convictions,      two     supplemental       jury    instructions        given   by   the

district      court,      and    the   procedural        reasonableness          of   his

sentence.      Finding no error, we affirm.

              Lomax first challenges the sufficiency of the evidence

supporting his convictions.             We review challenges to sufficiency

of evidence de novo.             United States v. Roe, 606 F.3d 180, 186

(4th Cir.), cert. denied, 131 S. Ct. 617 (2010).                        We are obliged

to sustain a guilty verdict that, viewing the evidence in the

light    most     favorable      to    the       prosecution,      is    supported    by

substantial evidence.            United States v. Osborne, 514 F.3d 377,

385 (4th Cir. 2008).             Substantial evidence in the context of a

criminal action is evidence that a reasonable finder of fact

could accept as adequate and sufficient to support a conclusion

of a defendant’s guilt beyond a reasonable doubt.                        United States

v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).

              A defendant bringing a sufficiency challenge bears a

“heavy burden.”          United States v. Hoyte, 51 F.3d 1239, 1245 (4th

Cir. 1995).          In evaluating the sufficiency of evidence, we do

                                             2
not review the credibility of witnesses, and we assume the jury

resolved all contradictions in favor of the Government.                           United

States v. Foster, 507 F.3d 233, 245 (4th Cir. 2007).                         “Reversal

for insufficient evidence is reserved for the rare case ‘where

the prosecution’s failure is clear.’”                  United States v. Beidler,

110 F.3d 1064, 1067 (4th Cir. 1997) (quoting Burks v. United

States, 437 U.S. 1, 17 (1978)).

            The Hobbs Act makes it a crime to commit robbery or

extortion to obstruct, delay, or affect commerce or the movement

of any commodity in commerce.                “A Hobbs Act violation requires

proof of two elements: (1) the underlying robbery or extortion

crime, and (2) an effect on interstate commerce.”                        United States

v.   Williams,     342 F.3d 350,       353   (4th   Cir.     2003).      We   have

reviewed     the    record      and     conclude       that     the    evidence     was

sufficient to support Lomax’s convictions.                    To the extent Lomax

requests that we overrule the minimal effects test regarding the

impact on interstate commerce, we reject his request.                             United

States v. Najjar, 300 F.3d 466, 486 n.8 (4th Cir. 2002) (a panel

of this court cannot overrule a decision of a prior panel).

            Lomax next asserts that the district court erred in

giving two supplemental instructions to the jury.                          The initial

jury instructions included a redacted version of § 1951(a), with

references    to    extortion         and       the   potential       punishment    for

violation    of    the   statute        removed.         After     the     jury    twice

                                            3
requested a complete copy of the statute, the district court

gave the jury a copy of § 1951 with only the potential term of

imprisonment redacted.                The district court also provided the

jury with a definition of “interstate commerce” from Black’s Law

Dictionary after the jury asked for a definition of the term

three     times.            Lomax     argues         that     these    two    supplemental

instructions were unfairly prejudicial.

               “[T]he       necessity,       extent,          and     character      of    any

supplemental instructions to the jury are matters within the

sound discretion of the district court” and should be reviewed

for an abuse of discretion.                 United States v. Grossman, 400 F.3d
212,    219    n.2    (4th     Cir.      2005)       (internal      quotation      marks   and

citation       omitted).            We     review       the    decision       to    give    an

instruction and the instruction itself for abuse of discretion.

Foster, 507 F.3d    at     244.     When      evaluating       the   adequacy      of

supplemental jury instructions given in response to a question

asked by the jury during deliberations, we consider “whether the

court addressed the jury’s inquiry fairly and accurately without

creating prejudice.”              United States v. Martinez, 136 F.3d 972,

977 (4th Cir. 1998).                 Because we conclude that the district

court’s supplemental instructions addressed the jury’s inquiries

without prejudicing Lomax, we find that the district court did

not abuse its discretion.



                                                 4
              Lomax    also     challenges          his    sentence    as     procedurally

unreasonable.         We review a sentence for reasonableness under a

deferential         abuse-of-discretion             standard.          Gall    v.     United

States, 552 U.S. 38, 41 (2007).                       A sentence is procedurally

reasonable if, among other requirements, the court sufficiently

explains its reasons for imposing it.                       United States v. Carter,

564 F.3d 325, 328 (4th Cir. 2009).                          The district court must

provide “an individualized assessment based on the particular

facts of the case before it.”                      Id. at 330 (internal quotation

marks    omitted).        While    every           sentence      requires     an    adequate

explanation, when the district court imposes a sentence within

the Guidelines range, “the explanation need not be elaborate or

lengthy.”          United States v. Hernandez, 603 F.3d 267, 271 (4th

Cir. 2010).

              Lomax    argues     that    due        to    his   turbulent     childhood,

substance abuse, and current medical status, a variance below

the Guidelines was appropriate.                    The district court declined to

vary downward.         Lomax contends that the district court did not

provide       an     adequate    explanation              for    its   refusal.          The

“individualized assessment need not be elaborate or lengthy, but

it must provide a rationale tailored to the particular case at

hand    and    adequate    to    permit        ‘meaningful        appellate        review.’”

Carter, 564 F.3d at 330 (quoting Gall, 552 U.S. at 51).                                  The

district      court     considered       the       parties’      arguments,        including

                                               5
Lomax’s       contention    that    his     childhood,     history    of   substance

abuse, and medical status warranted a variance.                        It explained

that Lomax’s crimes were a danger to the community and that his

medical status did not warrant a departure from the suggested

Guidelines range.          Our review of the record leads us to conclude

that    the    district    court        provided   an    adequate    explanation    of

Lomax’s sentence and did not abuse its discretion in imposing

its chosen sentence.

               Accordingly,        we     affirm     Lomax’s     convictions       and

sentence.       We dispense with oral argument because the facts and

legal    contentions       are   adequately        presented    in   the   materials

before    the    court     and   argument        would   not   aid   the   decisional

process.

                                                                             AFFIRMED




                                             6